 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 82 
In the House of Representatives, U. S.,

February 3, 2009
 
RESOLUTION 
Raising awareness and encouraging prevention of stalking by establishing January 2009 as National Stalking Awareness Month. 
 
 
Whereas in a 1-year period, an estimated 3,400,000 people in America reported being stalked, and 75 percent of victims are stalked by someone who is not a stranger; 
Whereas 81 percent of women, who are stalked by an intimate partner, are also physically assaulted by that partner, and 76 percent of women, who are killed by an intimate partner, were also stalked by that intimate partner; 
Whereas 11 percent reported having been stalked for more than 5 years and 1/4 of victims reported having been stalked almost every day; 
Whereas one in four victims reported that stalkers had used technology, such as e-mail or instant messaging, to follow and harass them, and one in 13 said stalkers had used electronic devices to intrude on their lives; 
Whereas stalking victims are forced to take drastic measures to protect themselves, such as changing their identities; relocating, changing jobs, and obtaining protection orders; 
Whereas one in seven victims moved in an effort to escape their stalker; 
Whereas approximately 130,000 victims reported having been fired or asked to leave their job because of the stalking, and about one in eight lost time from work because they feared for their safety or were taking steps, such as seeking a restraining order, to protect themselves; 
Whereas less than half of victims report stalking to police and only 7 percent contacted a victim service provider, shelter, or hotline; 
Whereas stalking is a crime that cuts across race, age, culture, gender, sexual orientation, physical and mental ability, and economic status; 
Whereas stalking is a crime under Federal law and under the laws of all 50 States and the District of Columbia; 
Whereas there are national organizations, local victim service organizations, prosecutors' offices, and police departments that stand ready to assist stalking victims and who are working diligently to craft competent, thorough, and innovative responses to stalking; 
Whereas there is a need to enhance the criminal justice system's response to stalking and stalking victims, including aggressive investigation and prosecution, and to increase the availability of victim services across the country tailored to meet the needs of stalking victims; and 
Whereas the House of Representatives urges the establishment of January 2009 as National Stalking Awareness Month: Now, therefore, be it  
 
That— 
(1)it is the sense of the House of Representatives that— 
(A)National Stalking Awareness Month provides an opportunity to educate the people of the United States about stalking; 
(B)all Americans should applaud the efforts of the many victim service providers, police, prosecutors, national and community organizations, and private sector supporters for their efforts in promoting awareness about stalking; and 
(C)policymakers, criminal justice officials, victim service and human service agencies, college campuses and universities, nonprofits, and others should recognize the need to increase awareness of stalking and the availability of services for stalking victims; and 
(2)the House of Representatives urges national and community organizations, businesses in the private sector, and the media to promote awareness of the crime of stalking through National Stalking Awareness Month. 
 
Lorraine C. Miller,Clerk.
